Exhibit 10.5

Xerium Technologies, Inc.

Description of Compensation for Non-Management Directors

Cash Compensation

Non-management directors receive an annual cash retainer of $30,000. For
meetings held after March 31, 2009, non-management directors also receive $1,500
per director per meeting for attending meetings of the Board or any committee of
the Board in person and $500 for attending meetings that last longer than one
hour by telephone. The chairman of the Audit Committee also receives additional
cash compensation at an annual rate of $10,000 per year, and the chairman of the
Compensation Committee and the chairman of the Nominating and Governance
Committee each receive additional cash compensation at an annual rate of $5,000
per year. These amounts are payable quarterly in arrears promptly following the
end of the quarter. Directors are also reimbursed for out-of-pocket expenses for
attending board and committee meetings.

Equity Compensation

Non-management directors that serve until the next annual meeting of
stockholders will receive equity-based compensation in the form of a grant of
restricted stock units following the annual meeting of stockholders in
recognition of their services for the prior year. The number of restricted stock
units granted to each non-management director is calculated by dividing $40,000
by the average closing price per share of the Company’s common stock over the 20
trading days prior to the annual meeting of stockholders. Non-management
directors whose service on the Company’s board is terminated prior to the next
annual meeting of stockholders will also receive a grant of restricted stock
units, calculated by dividing a pro-rated portion of $40,000 (based on the
number of days served by the director since the prior annual meeting of
stockholders) by the average closing price per share of the Company’s common
stock over the 20 trading days prior to the director’s date of termination. In
either case, the restricted stock units shall be granted promptly after the 20
trading day period runs.

Dividends, if any, in respect of these restricted stock units are paid at the
same rate as dividends on the Company’s common stock but are paid only in the
form of additional restricted stock units. The restricted stock units are fully
vested at grant. Upon the termination of the director’s service on the Company’s
board, such director is entitled to receive the number of shares of common stock
that equals the number of restricted stock units the director has earned.

To the extent that a non-management director has already received equity
compensation for a given period of service pursuant to a Company policy
previously in effect, the equity compensation provisions of this policy will not
be applicable to such director until after the end of the period of service for
which the equity compensation was previously awarded.